internal_revenue_service uil nos number release date cc dom fi p plr-105794-99 date legend fund fund fund fund fund fund fund fund fund fund plr-105794-99 fund fund fund fund fund fund fund fund fund institutional class manager state x dear this responds to your request dated date and subsequent correspondence dated date submitted on behalf of fund sec_1 through that the internal_revenue_service rule as follows plr-105794-99 no fund or shareholder will recognize gain_or_loss on the conversion of institutional class shares to class a shares of the same fund upon the termination of the institutional class each shareholder’s basis in the class a shares received on the conversion will equal the shareholder’s basis in the converted institutional class shares immediately before the conversion each shareholder’s holding_period for the class a shares received on the conversion will include the shareholder’s holding_period for the converted institutional class shares provided that the shareholder held those converted shares as capital assets immediately before the conversion and neither the establishment nor the implementation of the conversion rights will be deemed a distribution of stock or stock_rights taxable to any fund shareholders under sec_305 or c of the internal_revenue_code facts manager is the investment manager and administrator of fund sec_1 through the funds are organized as series funds of state business trusts registered under the investment_company act of u s c 80a-1 et seq as amended the act as open-end management investment companies each fund qualifies for treatment as a regulated_investment_company ric under part i of subchapter_m of the code each fund currently offers qualified investors the option of purchasing shares in three classes an institutional class class a and class b a fourth class of shares class c is also offered or planned to be offered each class represents a proportionate interest in the net assets of the same portfolio of securities and has identical voting dividend and liquidation rights the classes are distinguished on the basis of distribution charges sales charges fee structures or purchase restrictions class a shares are sold subject_to front-end sales charges and fees imposed pursuant to plans of distribution that meet the requirements of rule 12b-1 c f_r 12b-1 under the act rule 12b-1 plans class b shares are sold subject_to a contingent deferred sales charge cdsc and rule 12b-1 fees class b shares convert automatically to class a shares after a holding_period of eight years both class a and class b shares are offered to all investors institutional class shares are subject neither to a front-end sales charge nor to a cdsc nor plr-105794-99 to rule 12b-1 fees there are fewer than x shareholders in the institutional class of each fund in order to harmonize the class structure of the funds with that of other investment companies managed by manager the institutional class is proposed to be eliminated institutional class shares of each fund will be converted to class a shares of the same fund no shareholder will be permitted to exchange its institutional class shares of one fund for class a shares of another fund pursuant to rights granted under the act institutional class shareholders may redeem shares prior to the proposed conversion the funds make the following representations in accordance with revproc_96_47 c b each fund will be described in sec_851 and b groups of shares qualified groups will have different arrangements for shareholder services or the distribution of shares and expenses related to these arrangements will be allocated to the qualified groups of shares on behalf of which the expenses were incurred advisory fees and other expenses related to the management of each fund’s assets will be allocated to all shares of that fund based on relative net asset value regardless of qualified_group expenses of a fund other than those described in and that are incurred on behalf of one or more qualified groups of that fund in a different amount or at a different rate from the amount or rate at which the expense is incurred on behalf of one or more qualified groups of that fund will be allocated either to all shares of that fund based on relative net asset value regardless of qualified_group or on the basis of the amount incurred on behalf of each qualified_group the rights and obligations of the shareholders of each qualified_group will be fixed in the organizing documents of each fund and except as provided in through each qualified_group of a fund will be entitled to distributions calculated under those documents in the same manner and at the same time as all other qualified groups of that fund and for purposes of this calculation expenses will be allocated under those documents to each qualified_group at the same time as to all other qualified groups each qualified_group will separately meet the requirements of sec_67 plr-105794-99 both the institutional class of shares and class a are qualified groups consistent with rule 18f-3 a i under the act the funds make the following additional representations the fair_market_value of the class a shares to be received by a shareholder on conversion of the shareholder’s institutional class shares will be approximately equal to the fair_market_value of the institutional class shares that are converted at the time of the conversion there will be no outstanding warrants options or convertible securities other than the automatic conversion of class b shares to class a shares after being held for eight years under which any person could acquire any shares of any fund the conversion will be an isolated transaction and there is no plan or intention to increase periodically the proportionate interest of any shareholder of any fund in the assets or earnings_and_profits of that fund at the expense of any other shareholder of that fund to the best of management’s knowledge there is no plan or intention on the part of institutional class shareholders apart from investment decisions made in the ordinary course of investing in the funds to sell exchange or otherwise dispose_of the class a shares they will receive as a result of the conversion no fund has any intention to redeem or otherwise reacquire any of its class a shares except in the ordinary course of its business and each fund and its shareholders will pay their respective expenses if any in connection with the proposed conversion law analysis sec_851 defines a ric in part as a domestic_corporation registered under the act as a management company sec_851 limits the definition of a ric to a corporation meeting certain election gross_income and diversification requirements sec_851 provides that each fund of a ric shall be treated as a separate corporation for federal_income_tax purposes sec_851 defines the term fund for this plr-105794-99 purpose as a segregated portfolio of assets the beneficial interests in which are owned by the holders of a class or series of stock of the ric that is preferred over all other classes or series in respect of such portfolio of assets sec_1036 provides that no gain_or_loss shall be recognized upon the exchange of common_stock for common_stock of the same corporation sec_305 provides that except as otherwise provided in that section gross_income does not include the amount of any distribution of the stock of a corporation made by such corporation to its shareholders with respect to its stock sec_305 provides an exception to this rule in the case of a distribution in lieu of money sec_305 provides for the treatment of certain transactions that increase a shareholder’s proportionate interest in a corporation as a taxable_distribution holdings based on the facts as represented we rule as follows no fund or shareholder will recognize gain_or_loss on the conversion of institutional class shares to class a shares of the same fund upon the termination of the institutional class each shareholder’s basis in the class a shares received on the conversion will equal the shareholder’s basis in the converted institutional class shares immediately before the conversion each shareholder’s holding_period for the class a shares received on the conversion will include the shareholder’s holding_period for the converted institutional class shares provided that the shareholder held those converted shares as capital assets immediately before the conversion and neither the establishment nor the implementation of the conversion rights will be deemed a distribution of stock or stock_rights taxable to any fund shareholders under sec_305 or c no opinion is expressed however as to whether any fund qualifies as a ric that is taxable under subchapter_m part i of the code further assuming a fund does so qualify no opinion is expressed as to whether dividends_paid by it are considered as dividends for purposes of computing the dividends_paid deduction under sec_561 and sec_562 plr-105794-99 this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each fund for the taxable_year in which the proposed conversion is effected sincerely yours assistant chief_counsel financial institutions and products by william e coppersmith chief branch enclosure copy
